               Case 3:19-cv-03257 Document 1 Filed 06/11/19 Page 1 of 6



 1   John D. McKay
     California Bar No. 220202
 2   PARK AVENUE LAW LLC
     127 W. Fairbanks Ave. #519
 3
     Winter Park, FL 32789
 4   johndmckayatty@gmail.com
     (800) 391-3654
 5   Attorney for Plaintiff
 6

 7                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF CALIFORNIA
 8
     JILLIAN DEW and WILLIAM DEW,        )
 9
                      Plaintiffs,        )
10                                       )
                                         )
11   vs.                                 )                  COMPLAINT AND DEMAND
                                         )                  FOR JURY TRIAL
12
                                         )
13   AMERICAN AIRLINES, INC.,            )
                 Defendant.              )
14   ___________________________________ )
15
            For their Complaint against Defendant, Plaintiffs allege the following:
16
                                                    Jurisdiction
17
            This Court has jurisdiction over this civil action pursuant to 28 U.S.C. §1331 because it arises
18

19   under a treaty of the United States, specifically the Convention for the Unification of Certain Rules

20   for International Carriage by Air Done at Montreal on 28 May 1999, ICAO Doc. No. 9740 (entered
21
     into force November 4, 2003), reprinted in S. Treaty Doc.106-45, 1999 WL 33292734 (the “Montreal
22
     Convention”).
23
                                                       Venue
24

25          Venue is proper in this District pursuant to 28 U.S.C. §1391, subsections (b)(2), (c)(2), and

26   (d) because Defendant is deemed by that statute to reside in any judicial district in which it is subject
27   to the Court’s personal jurisdiction with respect to this civil action, and/or in any district within
28


                                                   COMPLAINT
                                                    Page 1 of 6
                 Case 3:19-cv-03257 Document 1 Filed 06/11/19 Page 2 of 6



 1   California within which its contacts would be sufficient to subject it to personal jurisdiction if that

 2   district were a separate State. Defendant operates numerous daily domestic and international flights
 3
     into and out of San Francisco International Airport (SFO) within this District, leases commercial
 4
     space at SFO from the City and County of San Francisco acting by and through its Airport
 5
     Commission, employs hundreds of employees in and around SFO, and regularly solicits business
 6

 7   from the citizens of this District. Moreover, the jurisdiction and venue provisions of the Montreal

 8   Convention treat each signatory “State” as an entire nation-state, without distinguishing between
 9
     political subdivisions of that nation-state. See, In re Air Crash at Lexington, Kentucky, August 27,
10
     2006, 501 F.Supp.2d 902, 911 (E.D. Ky. 2007)(citing El Al Israel Airlines, Ltd. v. Tseng, 525 U.S.
11
     155, 175, 119 S.Ct. 662, 142 L.Ed.2d 576 (1999)). Thus, the treaty authorizes nationwide jurisdiction
12

13   and venue in the federal courts. This action concerns injuries that Plaintiffs sustained from an

14   accident that occurred while they were passengers on one of Defendant’s international flights.
15
                                             Intradistrict Assignment
16
            Assignment of this action to the San Francisco or Oakland Division is proper because
17
     Defendant’s regularly conducted operations are in San Mateo County.
18

19                                                  The Parties

20          1.      Plaintiff Jillian Dew is an individual resident and citizen of the United States, and has
21
     been at all times relevant hereto. Plaintiff Jillian Dew is lawfully married to Plaintiff William Dew,
22
     and has been at all times relevant hereto.
23
            2.      Plaintiff William Dew is an individual resident and citizen of the United States, and
24

25   has been at all times relevant hereto. Plaintiff William Dew is lawfully married to Plaintiff Jillian

26   Dew, and has been at all times relevant hereto.
27

28


                                                  COMPLAINT
                                                   Page 2 of 6
                 Case 3:19-cv-03257 Document 1 Filed 06/11/19 Page 3 of 6



 1          3.      Defendant, American Airlines, Inc., is a wholly-owned subsidiary of American

 2   Airlines Group, Inc. and is a corporate citizen of the State of Texas, where it maintains its principal
 3
     business offices. Defendant operates the world’s largest airline, that makes regularly scheduled
 4
     flights between California and numerous domestic and international airports.
 5
                                             Particulars of the Claim
 6

 7          4.      On May 8, 2019, Plaintiffs boarded American Flight 193 (the “Flight”), operated by

 8   Defendant, as ticketed passengers. The itinerary on which Plaintiffs were traveling at the time of the
 9
     events described in this Complaint was a roundtrip itinerary that Plaintiffs booked in the United
10
     States, for travel from the United States to China and back to the United States. The United States
11
     and China are parties to the Montreal Convention.
12

13          5.      The aircraft on which the Flight was conducted was, at all times relevant hereto, under

14   the exclusive control of Defendant, acting by and through its authorized employees and/or agents.
15
            6.      During the course of the Flight, while Plaintiffs were on board the aircraft, a flight
16
     attendant handed Plaintiff Jillian Dew a hot beverage after serving a snack to both Plaintiffs. The
17
     flight attendant refused to allow Jillian to empty her hands of trash from the snack service before
18

19   insisting that she grab the cup of hot coffee and another cup of creamer, even though Jillian’s hands

20   were full. Defendant had seated Plaintiffs in the “bulkhead” row where there was insufficient tray
21
     space to accommodate all of the items that the flight attendant had handed to Plaintiffs. While Jillian
22
     was attempting to hold the cup full of the hot liquid as well as the cupful of creamer, the aircraft
23
     encountered unannounced turbulence and the hot liquid spilled onto her lap as a result of the violent
24

25   movements of the aircraft. Jillian sustained severe burns to her thighs and genitalia as a result.

26

27

28


                                                  COMPLAINT
                                                   Page 3 of 6
                  Case 3:19-cv-03257 Document 1 Filed 06/11/19 Page 4 of 6



 1           7.         Plaintiff Jillian Dew suffered serious injuries as a result of the accidental spillage of

 2   the hot coffee onto her lap, including burns to her skin and genitalia, blistering and scarring. Those
 3
     injuries have caused Plaintiff Jillian Dew considerable pain and suffering, anxiety, mental distress,
 4
     discomfort and embarrassment, and will continue to cause her to suffer such sequelae in the future.
 5
     Upon information and belief, her scarring from the injuries is permanent. She has had to seek medical
 6

 7   treatment for her injuries, which has resulted in her incurring medical expenses in an amount to be

 8   proven at trial.
 9
             8.         Pursuant to Article 17(1) of the Montreal Convention, Defendant “is liable for damage
10
     sustained in case of . . . bodily injury of a passenger upon condition only that the accident which
11
     caused the . . . injury took place on board the aircraft or in the course of any of the operations of
12

13   embarking or disembarking.”

14           9.         The spilling of the hot liquid onto Plaintiff Jillian Dew’s lap constituted an “accident”
15
     that “took place on board the aircraft” within the meaning of Article 17(1) of the Montreal
16
     Convention, rendering Defendant liable to Plaintiffs for their damages sustained as a result of the
17
     bodily injuries caused to Plaintiff Jillian Dew.
18

19                                                 Count I: Jillian Dew

20           10.        Plaintiffs hereby repeat and reallege the allegations of Paragraphs 1 through 9 as
21
     though they were fully set forth herein.
22
             11.        Plaintiff Jillian Dew is entitled to fair compensation for her physical injuries, the
23
     associated mental distress and anxiety, her pain and suffering and embarrassment, and all discomfort,
24

25   inconvenience and other sequelae of her injuries, as well as any and all permanent effects of such

26   injuries, under the terms of the Montreal Convention.
27

28


                                                      COMPLAINT
                                                       Page 4 of 6
               Case 3:19-cv-03257 Document 1 Filed 06/11/19 Page 5 of 6



 1          12.     No negligence, wrongful act or omission by Plaintiff Jillian Dew contributed in any

 2   way to the injuries and/or damages that she sustained.
 3
            WHEREFORE, Plaintiff Jillian Dew demands judgment against Defendant in an amount not
 4
     less than FIVE HUNDRED THOUSAND DOLLARS ($500,000.00), as permitted by the language of
 5
     the Montreal Convention, as amended, plus pre-judgment interest from June 1, 2018 and post-
 6

 7   judgment interest and her costs of this action, together with such other and further relief as the Court

 8   and/or jury shall deem just.
 9
                                                Count I: William Dew
10
            13.     Plaintiffs hereby repeat and reallege the allegations of Paragraphs 1 through 9 as
11
     though they were fully set forth herein.
12

13          14.     As a result of the severe injuries sustained by his wife, Plaintiff William Dew has

14   suffered, and will continue to suffer in the future, loss of consortium, conjugal fellowship, society,
15
     affection and assistance.
16
            15.     Plaintiff William Dew is entitled to fair compensation for the loss of consortium,
17
     conjugal fellowship, society, affection and assistance, the associated mental distress, anxiety and
18

19   embarrassment, and all discomfort, inconvenience and other sequelae thereof, under the terms of the

20   Montreal Convention and its incorporation of the local law of the forum.
21
            WHEREFORE, Plaintiff William Dew demands judgment against Defendant in an amount
22
     not less than FIVE HUNDRED THOUSAND DOLLARS ($500,000.00), as permitted by the
23
     language of the Montreal Convention, as amended, and its incorporation of the local law of the
24

25   forum, plus pre-judgment interest from June 1, 2018 and post-judgment interest and his costs of this

26   action, together with such other and further relief as the Court and/or jury shall deem just.
27

28


                                                   COMPLAINT
                                                    Page 5 of 6
       Case 3:19-cv-03257 Document 1 Filed 06/11/19 Page 6 of 6



 1

 2                                       Jury Demand
 3
     PLAINTIFFS DEMAND TRIAL BY JURY.
 4

 5   DATED this 7th day of June, 2019.
 6

 7                                              PARK AVENUE LAW LLC

 8                                              _______s/ John D. McKay___________
                                                John D. McKay
 9
                                                Counsel for Plaintiff
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                         COMPLAINT
                                          Page 6 of 6
